JUSTICE HOPF, dissenting: I respectfully disagree with the majority’s opinion that the trial court did not commit plain error in refusing to accept defendant’s guilty plea. While I agree with the majority that ordinarily the trial court need not look beyond the matters before it, I do not agree that the court did not need to inquire further into this particular defendant’s participation in the burglary to determine if his guilty plea satisfied the requirements of Supreme Court Rule 402(c) (87 Ill. 2d R. 402(c)). Upon defendant’s offer to plead guilty, the trial court questioned defendant about his involvement in the burglary. Defendant stated that he was “by there, there.” Defendant’s explanation referred to some friends who were present that night and to his car’s breaking down when he saw the police. Defendant responded “no” to the court’s question whether he had anything to do with it. Defendant stated that he was “pleading guilty [he] *** was there.” The court stated that “I don’t let somebody plead guilty that says they didn’t do it. If you didn’t know about it, you didn’t do it.” The court did not further question defendant about the events, did not consult the record, and did not ask the State’s Attorney to state what evidence he would prove at trial. However, in colloquy with defense counsel the court did state, “but you know I can’t — there’s no factual basis, I can’t take the plea.” The guilty plea was not accepted. If a defendant admits or states that he committed the acts with the intent required, then Supreme Court Rule 402(c) is complied with. (87 Ill. 2d R. 402(c); People v. Hudson (1972), 7 Ill. App. 3d 800, 803, 288 N.E.2d 533.) If the defendant persists in the desire to plead guilty, but fails or refuses to admit that he committed the crime or professed his innocence, the plea may be accepted if a factual basis is otherwise demonstrated. (7 Ill. App. 3d 800, 803, 288 N.E.2d 533; North Carolina v. Alford (1970), 400 U.S. 25, 38, 27 L. Ed. 2d 162, 172, 91 S. Ct. 160, 167-68.) A factual basis for a guilty plea may be established by the prosecuting attorney’s summary of the testimony that would be presented, by the statement of the facts by witnesses, or by determination through an examination of the presentence report. (People v. Hopson (1981), 101 Ill. App. 3d 564, 569-70, 428 N.E.2d 680.) If the latter method is used, the judge should state in open court the material he was relying on in determining there is a factual basis for the plea. (People v. Hudson (1972), 7 Ill. App. 3d 800, 803-04, 288 N.E.2d 533.) The trial court may use any portion of the record to find the factual basis (People v. Kinsley (1973), 10 Ill. App. 3d 326, 329, 293 N.E.2d 627), but the factual basis for a guilty plea is not to be accomplished from the defendant’s own recital of the facts (People v. Lumley (1979), 76 Ill. App. 3d 221, 223, 394 N.E.2d 1079). In the instant case, the defendant’s voluntary statement to the police which appears in the record is in poor English and difficult to understand, and the statement by itself would not provide a factual basis for defendant’s plea of guilty. The trial court, however, could have asked for a statement by the State’s Attorney of the evidence he would present or could have used one of the other methods outlined above to determine if a factual basis existed for the guilty plea. (See People v. Kinsley (1973), 10 Ill. App. 3d 326, 328-29, 293 N.E.2d 627 (after defendant’s failure to admit that he shot his wife, the trial court examined the record to find a factual basis); United States v. Navedo (2d Cir. 1975), 516 F.2d 293, 296-97 (the trial court reviewed a memorandum from the government in support of the plea and defendant’s prearraignment statement).) Here, however, the trial court simply refused to accept defendant’s guilty plea without looking further. Although the reasons for Supreme Court Rule 402(c) have been stated to be to protect the defendant from pleading guilty to a crime which he did not commit (People v. Nyberg (1974), 24 Ill. App. 3d 41, 47, 320 N.E.2d 546, 550, rev’d on other grounds (1976), 64 Ill. 2d 210, 356 N.E.2d 80, cert. denied (1977), 430 U.S. 970, 52 L. Ed. 2d 362, 97 S. Ct. 1654), the rule should also protect the defendant who wishes to plead guilty but who has an unreasonable belief in his innocence. Under the particular circumstances presented in this case, I believe it was error for the trial court not to have inquired further into defendant’s participation in the burglary to determine whether the requirements of Supreme Court Rule 402(c) were met, especially in light of the fact that the defendant persisted in his desire to plead guilty even after the court refused his plea. 87 Ill. 2d R. 402(c). The standard for reviewing a trial court’s refusal to accept a guilty plea is whether the refusal was an abuse of discretion. People v. Fernetti (1983), 117 Ill. App. 3d 44, 52, 452 N.E.2d 790, rev’d on other grounds (1984), 104 Ill. 2d 19, 470 N.E.2d 501. In my opinion the lower court abused its discretion in one of two ways. First, if we take the trial judge’s statement, “I don’t let somebody plead guilty that says they didn’t do it,” to mean that he rejects the plea with nothing further, then I would say he errs as a matter of law. In Farley v. Clanton (Iowa 1979), 280 N.W.2d 411, 415 n.2, the Iowa Supreme Court stated that a trial court’s refusal ever to accept an Alford plea would be a refusal to exercise discretion and therefore would be reversible error. See also People v. Queen (1974), 56 Ill. 2d 560, 565-66, 310 N.E.2d 166. Secondly, even if we interpret the judge’s statement to counsel, “there’s no factual basis, I can’t take the plea,” to mean that he was familiar with the principles laid down in Alford and People v. Barker (1980), 83 Ill. 2d 319, 332-33, 415 N.E.2d 404, cert. denied (1981), 452 U.S. 964, 69 L. Ed. 2d 976, 101 S. Ct. 3116, I still believe he abused his discretion by failing to follow up and determine whether there was a factual basis for the plea. If we acknowledge that a court in the exercise of its discretion may accept the plea from one who protests his innocence, if the plea is voluntary, and that there is a factual basis for the plea as in Alford, then the court must of necessity inquire into the factual basis. This is implicit in the exercise of its discretion. I agree with the majority that there is no duty to ferret out possible defenses. People v. Smith (1983), 113 Ill. App. 3d 917, 924, 446 N.E.2d 876; People v. Burgess (1975), 34 Ill. App. 3d 966, 969, 342 N.E.2d 407. I note also that the defendant did not protest his innocence, but in fact persisted in his desire to plead guilty. It was only in his response to questions that the court determined that there was insufficient factual basis on which to base a plea. This situation differs from that where a defendant is attempting to withdraw a plea of guilty pursuant to Supreme Court Rule 604(d) (87 Ill. 2d R. 604(d)) claiming that the court accepted his plea without factual basis and without a determination whether the plea was voluntarily and understandably entered in accordance with Supreme Court Rule 402 (87 Ill. 2d R. 402). (People v. Smith (1983), 113 Ill. App. 3d 917, 924-25, 446 N.E.2d 876; see also People v. Burgess (1975), 34 Ill. App. 3d 966, 969, 342 N.E.2d 407.) I also believe consideration should be given to the age of the defendant, which was 17 at the time this transpired. I would reverse this cause and remand it for a hearing on defendant’s plea of guilty.